Kennick v Patrick Dev., Inc. (2020 NY Slip Op 03330)





Kennick v Patrick Dev., Inc.


2020 NY Slip Op 03330


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., CURRAN, TROUTMAN, AND BANNISTER, JJ.


488 CA 19-02020

[*1]RONALD KENNICK, JR. AND ANNEMARIE KENNICK, PLAINTIFFS-RESPONDENTS-APPELLANTS,
vPATRICK DEVELOPMENT, INC., DEFENDANT, AND CANNON DESIGN, INC., DEFENDANT-APPELLANT-RESPONDENT. 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (JEFFREY F. BAASE OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT.
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS-APPELLANTS. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered April 22, 2019. The order, among other things, denied in part the motion of defendant Cannon Design, Inc. for summary judgment and denied plaintiffs' cross motion for partial summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 24, 2020,
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court